Citation Nr: 1606707	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-39 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi. In that decision, the RO denied a claim for a TDIU. 

This claim was remanded by the Board in July 2013.


FINDING OF FACT

Resolving doubt in the Veteran's favor, the Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities, to include recurrent posterior tibial tendonitis and plantar fascial strain (bilateral foot disability) as well as residuals from a fracture of the right hand navicular bone with traumatic arthritis and pain status post open reduction and internal fixation of the R scaphoid fracture with nonunion (right hand disability).


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities on an extraschedular basis have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015). If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a) (2015). 
If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16(a) (2015). 

Otherwise, all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b) (2015). If 4 .16(a) is not met, the case shall be submitted to the Director of the Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities. Id. 

Here, the Veteran's schedular rating is 50 percent combined; the Board is to consider whether 38 C.F.R. § 4.16(b) is for application. See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). The Veteran's right hand disability is assigned the hyphenated diagnostic codes (DCs) of 5215 (limitation of motion of the wrist) and 8512 (incomplete paralysis of the lower radicular group); it is at 40 percent disabling under 38 C.F.R. § 4.71a (2015) (see also 38 C.F.R. § 4.27 (2015) regarding hyphenated codes). The bilateral foot disability is assigned the DCs of 5299 (unlisted condition, see 38 C.F.R. § 4.27) and 5284 (foot injuries, other) at 20 percent disabling. 

The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

After a consideration of the evidence of record, the Board finds the claim at least in equipoise and a TDIU rating is warranted. The Board submitted the case to the Director of Compensation Service in accordance with § 4.16(b); as the January 2016 Informal Hearing Presentation by the Veteran's representative notes, the Director's decision incorrectly states the Veteran was denied compensation by the Social Security Administration (SSA). In March 2010, SSA granted the Veteran's claim for disability benefits under the applicable law and regulations, noting that while the evidence was "lean," it was adequate enough to support a finding of "disabled" given the favorable conjunction of vocational and age factors. He was found unable to perform any past relevant work as a carpenter, laborer, machine operator, and van driver/deliverer of lost luggage. He had a substance abuse disorder, but it was not a contributing factor material to the determination of disability.

In coming to this determination, the Board also finds this to be a complex and close case with many factors, to include that the right arm disability has been subject to three temporary total evaluations over the years and that each disability requires a nonstandard combination of DCs. See 38 C.F.R. § 4.27. Since the January 1998 Board denial of TDIU, the Veteran retrained, obtaining a welder's certificate, and found employment (see March 2004 Decision Review Officer hearing transcript, pp 4-5 and January 2009 TDIU application). However, VA examinations since 2009 addressing the Veteran's ability to work state the Veteran may only do sedentary work, in which he has no experience, and also that he may no longer perform work as a driver. (See March 2011 VA examination reports). While the record is not devoid of credibility concerns, the Board finds they do not override the objective evidence of equipoise under 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). The claim is granted under 38 C.F.R. § 4.16(b). 


ORDER

Entitlement to a TDIU on an extraschedular basis is granted. 


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


